LECHE, J.
Plaintiff seeks to have some 2200 crossties, manufactured by defendant, recognized as affected with a lien and privilege to secure $536.63 advanced by him in money and supplies to enable defendant to manufacture the ties.
The T. J. Moss Tie Company intervened, claimed ownership of the ties, and contested the existence of plaintiff’s alleged lien and privilege.
The trial court held that the evidence failed to show with clearness and certainty that the advances were used by defendant for the purpose of manufacturing the ties, refused plaintiff’s demand, and adjudged intervenor to be the owner of the ties.
The evidence is clear to the effect that defendant was not an employee of intervenor, that the ties were manufactured by defendant for his own account, and that they were by him sold to intervenor; that delivery was made on the banks of Bayou Grosse Tete and that intervenor paid defendant the purchase price of the ties before they were seized by plaintiff. The evidence fails to show any privity between plaintiff and intervenor or any fraud or concealment on the part of intervenor towards plaintiff. According to the general tenor of the testimony, intervenor was an innocent third person and bought the ties in good faith. Under this state of facts, plaintiff’s asserted privilege, if it did exist, could not follow the ties, a movable, into the hands of intervenor.
For this reason the judgment of the District Court should be affirmed.